DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 and 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 7,866,450 to Nakamura et al. in view of US 4,484,667 to Bottieri, Jr.

Bottieri, Jr. teaches a brake disc cover having a cutout 37 at a periphery of the cover. The cutout allows for flexibility of the cover during installation and use, see column 2 lines 65-68 to column 4 lines 1-3.  A flexible connection between the stiffer second predetermined angle region and the less stiff small diameter region would have eased the cover installation, as well as allow for easier use.  As such it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided at least at the location between the small diameter region and the 
Re-claim 2, the small diameter region 41 is disposed at a vehicle lower side portion and a vehicle rear side portion of the annular plate.  A portion of the small diameter region is located in a rear side portion of the annular plate, see figure 3.
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakamura et al. in view of Bottieri, Jr. as applied to claim 1 above, and further in view of Oka et al.
Nakamura et al. fails to teach the small diameter region or the second predetermined angle region having a U-shaped bead at its periphery.  
Oka et al. teach a brake cover having a U-shaped bead at a periphery.  This bead forms a reinforcement feature, thus preventing unwanted movement of the peripheral edge during running of the vehicle.   As such it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided at the periphery of both the small diameter region and the second predetermined angle region of Nakamura et al. a U-shaped bead as taught by Oka et al., thus reinforcing the exterior edge.
Allowable Subject Matter
Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant's arguments filed January 21, 2021 have been fully considered but they are not persuasive.  As stated in the remarks, the slits or cutouts at the peripheral edge of Bottieri, Jr. .  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Shibatani et al. teach a dust cover.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
Any inquiries concerning this communication or earlier communications from the examiner should be directed to Thomas Williams whose telephone number is 571-272-7128.  The examiner can normally be reached on Tuesday-Friday from 6:00 AM to 4:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi, can be reached at 571-272-7124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is 571-272-6584.

TJW
February 19, 2021
/THOMAS J WILLIAMS/Primary Examiner, Art Unit 3657